DUCKER, JUDGE:
Claimant, Monongahela Power Company, alleges damages caused by respondent’s blasting on April 6, 1973 at a rock quarry along State Route 15 between Valley Head and Monterville, in Randolph County, West Virginia, rocks from which damaged 12 KV conductors, the cost of repairing which amounted to $82.94.
The facts are stipulated to the effect that the damages were caused by the conduct of the respondent and that the amount of the cost of repairs is fair and reasonable. Accordingly the Court finds liability on the part of the respondent and awards the claimant the sum of $82.94.
Award of $82.94.